Exhibit 10.1

THIRD AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This is the Third Amendment to the Amended and Restated Employment Agreement
which was originally effective as of January 22, 2003, between Ameron
International Corporation, a Delaware corporation (the “Company”), and James S.
Marlen (the “Employee”) and was amended by the First Amendment to the Amended
and Restated Employment Agreement effective as of September 19, 2007, and the
Second Amendment to the Amended and Restated Employment Agreement effective as
of March 22, 2010 (together the “Agreement”).

I.

1. Paragraph 1.1 of the Agreement is hereby amended in its entirety to read as
follows:

1.1 The term of this Agreement (the “Term”) commenced on January 22, 2003, and
is hereby extended to the latest of (1) March 31, 2012, (2) the Effective Time
(as such term is defined in that certain Agreement and Plan of Merger, dated as
of July 1, 2011, among National Oilwell Varco, Inc., NOV Sub A, Inc. and Ameron
International Corporation (the “Merger Agreement”)) and (3) the termination of
the Merger Agreement in accordance with its terms, subject to earlier
termination in accordance with the provisions of Paragraphs 2.1 and 10
herein. In no event shall the Term of this Agreement extend beyond the
expiration of the Term as set forth in the preceding sentence, unless the
Company and Employee hereafter expressly agree in writing to extend the Term of
this Agreement beyond such date.

II.

Notwithstanding anything in this Agreement to the contrary, the Company hereby
confirms and agrees that the restricted stock award granted to the Employee on
February 1, 2011 (the “Award”) shall immediately vest in full upon the
consummation of a Change of Control (as defined in the Agreement), as described
in the Award.

III.

All other terms and conditions of the Agreement are hereby ratified and
confirmed.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Amended
and Restated Employment Agreement effective as of July 1, 2011.

 

AMERON INTERNATIONAL CORPORATION By:  

/s/ John E. Peppercorn

 

John E. Peppercorn

Chairman, Compensation Committee

of the Board of Directors

 

EMPLOYEE  

/s/ James S. Marlen

  James S. Marlen